This was a habeas corpus proceeding instituted by an attorney at law to secure his release from imprisonment under a contempt adjudication of the Circuit Court. The Circuit Judge entered a judgment refusing to issue the writ of habeas corpus but allowing writ of error *Page 88 
and supersedeas in connection therewith. The proposition argued before this Court is whether or not the Court erred in the entry of the judgment appealed from.
The writ of habeas corpus is the only remedy available to a person committed for contempt of court such as that here charged which is deemed a criminal contempt. When applied for, relief should not be summarily denied by the refusal of the Judge to issue the writ when application for it is made, but the writ should be issued and a return ordered to be made thereon in the manner required by law. This is so, because the object of the commitment in a criminal contempt case is entirely punitive in that it is to punish an already completed past judicial wrong, and is not to enforce continued respect and decorum in the judicial presence, or to exact compliance with some present lawful order of the court essential to the complete exercise of its jurisdiction.
Criminal contempts, unlike ordinary contempts, have been held by the Supreme Court of the United States to be within the pardon power of the executive (Ex Parte; Grossman, 267 U.S. 87,45 Sup. Ct. Rep. 332, 69 L.Ed., 527 text 535), and therefore are to be dealt with and tried in a manner analogous to criminal proceedings of whose nature criminal contempts partake.
Since a Circuit Judge must necessarily sit in review of the propriety and validity of his own judicial act in the infliction of punishment for a criminal contempt of court which he has already investigated and found a conclusion on, he should issue the writ of habeas corpus instead of summarily denying it and thereby afford to the petitioner the right to invoke any appropriate proceedings available to him to have a different judge preside at the trial of the habeas corpus proceedings in conformity with the practice approved in *Page 89 
disbarment cases which are analagous. See Hogan v. State,89 Fla. 388, 104 So.2d Rep. 598.
Petitioner seeking by habeas corpus to review the validity and regularity of an order of the Circuit Court finding him guilty of a criminal contempt of court alleged to consist of knowingly and wilfully participating in the bribery of a witness in a pending case, but admittedly outside the personal knowledge or view of the presiding judge, and depending for its support entirely upon the legal weight to be attached to the judge's finding on conflicting evidence of witnesses who have accused petitioner, an attorney at law in good standing at the bar, of the particular acts relied on to constitute the basis of the contempt charged and sustained, is entitled to have the writ of habeas corpus he applied for issued, a return, made to it and thereafter to be accorded a full and fair hearing of such issues of law and fact as may be made to appear on the hearing of the habeas corpus case considered as a review of the summary contempt judgment. See: Wilson v. Joughin, 105 Fla. 353, 141 So.2d Rep. 182; Baumgartner v. Joughin, 105 Fla. 335, 141 So.2d Rep. 185.
In both decisions last cited, this Court in acting as a Court of review of the Circuit Court's contempt adjudications involved in those cases, issued its writ of habeas corpus and determined the merits of the case upon the return as made to the process issued.
Reversed for appropriate proceedings.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN and DAVIS, J. J., concur.
BUFORD, J., dissents.